NICHOLS, Justice.
On appeal from a judgment entered in Superior Court, Franklin County, following his conviction of theft by unauthorized taking, 17-A M.R.S.A. § 353, the Defendant, Michael Pease, challenges the denial of his motion for a continuance and also questions the sufficiency of the evidence to support the jury’s verdict.
We affirm the judgment.
The Defendant, along with his .two stepbrothers, Rocky and Dennis Crowley, was arrested for theft by unauthorized taking on July 27, 1981. They were indicted on September 29 and arraigned in Superior Court on October 16. At that time, the Crowleys were found to be indigent and had counsel appointed to represent them. The Defendant had retained his own counsel, but on April 30, 1982, his attorney asked to withdraw from the case because the Defendant was uncommunicative and “unable to comply with the agreed upon arrangements for hiring.” Permission to withdraw was granted on June 11, and the Defendant was given ten days to retain new counsel.
The case was set for trial on October 12 and again on October 25 but not reached. On each date, the Defendant appeared without counsel. Apparently, the court never attempted to enforce its ten-day order of June 11.
The case was next scheduled for November 29, and it was only on that date that the Defendant announced that he had been unable to retain counsel because he had been out of work and indigent for the past several weeks. The court appointed one attorney to represent the Defendant on the *653first day of trial and, because that attorney had another commitment on November 30, appointed a second attorney to represent the Defendant thereafter. The first attorney promptly moved for a continuance. The court denied his motion, ruling that the Defendant had effectively waived his right to counsel “in a sense of counsel preparation.”
The Defendant and his step-brothers were tried together before a jury beginning that same afternoon. The Defendant’s two lawyers made numerous objections during trial and cross-examined the alleged victim of the theft and the other witnesses for the State at some length. However, the attorneys for the Crowleys always cross-examined the witnesses before the Defendant’s attorneys did. The trial strategy of all the defense attorneys appears to have been basically consistent: to impeach the victim’s credibility, especially by identifying contradictions and improbabilities in her testimony.
The Defendant’s contention that the trial court abused its discretion by denying his motion for a continuance ultimately rests, in this instance, on whether he was able to receive effective assistance of counsel. Clearly, it is not an abuse of discretion per se to deny a continuance to a defendant who has failed to use diligence to secure counsel (either retained or appointed), even if counsel is not secured until the day of trial. See, e.g., United States v. Clark, 456 F.2d 1375 (10th Cir.1972); Commonwealth v. Bettencourt, 361 Mass. 515, 281 N.E.2d 220 (1972); see generally Annot., 73 A.L. R.3d 725, 782-88 (1976). We further note that the court below found that by waiting nearly six months before informing the court that he was unable to retain new counsel, the Defendant had waived his right to counsel. Cf. Frates v. Bohlinger, 472 F.2d 149, 151 (1st Cir.1973) (per curiam) (defendant’s failure to advise court before trial date that he needed counsel was at least a waiver of a right to anything beyond the most minimal postponement when counsel was ultimately sought).
The record before us is too sparse to enable us to determine whether the court’s finding of an implied waiver was correct. Nor can we tell from this record to what extent the Defendant might actually have been deprived of effective representation. This question is ordinarily reserved for post-conviction review, pursuant to 15 M.R.S.A. §§ 2121-2131 (Supp.1983-84), unless the record shows beyond the possibility of rational disagreement that the accused was inadequately represented. State v. Clements, 431 A.2d 67, 69 (Me. 1981); State v. Gilcott, 420 A.2d 1238, 1240 (Me.1980). Because in this case the Defendant has neither instituted collateral post-conviction proceedings nor presented us with a record that incontrovertibly demonstrates inadequate assistance of counsel, we decline to rule on this matter at present.
The Defendant’s only other contention on this appeal is that the evidence was insufficient to support the jury’s guilty verdict. A conviction will be vacated only if, viewing the evidence in the light most favorable to the State, a fact finder could not rationally have found the essential elements of the crime beyond a reasonable doubt. State v. McKenney, 459 A.2d 1093, 1096 (Me.1983). Although the testimony of the State’s chief witness appears to contain some inconsistencies and improbabilities, key aspects of it were corroborated by other witnesses. The record clearly reveals that the evidence was legally sufficient to support a finding that the Defendant participated in the theft of over $5,000.
The entry is:
Judgment affirmed.
McKUSICK, C.J., and WATHEN and SCOLNIK, JJ., concurring.